Exhibit 10(p)

     
POLICIES AND PROCEDURES
  NO. RS — 06
DATE:      1 December 2010 (revised)
   
SUBJECT:      SENIOR MANAGEMENT BENEFITS
   
SCHEDULE A
   

In addition to all of the fringe benefits provided to salaried employees,
Division Vice Presidents/General Managers, Vice President-Administration, Chief
Technology Officer, Chief Information Officer and Subsidiary Presidents (the
“Senior Managers”) will have the following additional benefits:

1.   Insurance premiums will be one-half the amount paid by regular salaried
employees with equal seniority for all individual and family health coverage.
Life, disability and dental insurance coverage will be paid in full.

2.   Supplemental health insurance benefits for the Senior Managers and
dependents up to 4% of the total of the current base salary.

3.   Health Club membership or equivalent in home exercise equipment.

4.   Group Life Insurance and A.D. & D. at 2.0 times annualized base salary as
of February 1st each year. The Group Life Insurance / AD&D policy is updated
annually on March 1st each year, and the benefit will be limited to the maximum
benefit offered by the current life insurance carrier.

5.   Full pay for sick leave up to a point where disability insurance coverage
begins. Disability insurance is 60% of base salary, non-integrated with Social
Security. Provisions of the actual policy will govern the exact amount of
payments.

6.   Two additional weeks of paid vacation in addition to the regular
established vacation policy.

7.   Physical examination provided by the Company will be given on a biennial
basis to age 60 on individuals who are asymptomatic, annually if symptomatic.
Above age 60 examinations will be annually.

8.   Senior Manager’s annual base salary will be grossed up at the end of the
calendar year to compensate for the additional payroll and income tax burden
created by the treatment of benefits under Numbers 1, 2, 4 and 7, above, as
additional income.

9.   Retirement Benefits:

    This section applies only to Senior Managers retiring after February 1,
2010. Benefits to Senior Managers retiring before that date will be governed by
the policy in effect at retirement.

    Upon retirement, the following benefits will be available to Raven Senior
Managers who retire between the ages of 65 and 70, or who choose early
retirement. Early retirement is defined as the first day of any month after the
Senior Manager’s years of service, plus attained age, equals or exceeds the sum
of 80, or any date between then and age 65.

    Those benefits are:

  (A)   Continued retiree group hospital, medical and dental coverage for the
Senior Manager, spouse and eligible dependent child(ren), as defined by the
insurance carrier’s policy, until the Senior Manager attains the eligibility age
for Medicare (presently age 65) or is eligible for Medicare due to disability.
Premiums will be at the same rate available to active Senior Managers.        
If said Senior Manager dies prior to Medicare eligibility, coverage will
continue on the same basis for spouse and/or eligible dependent child(ren) as
long as spouse does not remarry and dependent child(ren) meets insurance
carrier’s eligibility requirements.         When the Senior Manager becomes
eligible for Medicare, the spouse is eligible for continued retiree group
hospital, medical, or dental coverage until the spouse becomes eligible for
Medicare. Coverage for the spouse will terminate in the event the Senior Manager
and spouse divorce or the spouse remarries after the death of the Senior
Manager. Upon divorce or remarriage of spouse, the spouse would then be offered
COBRA in compliance with Federal COBRA guidelines administered on a consecutive
basis.         When the Senior Manager becomes eligible for Medicare, eligible
dependent child(ren) are eligible for continued

 



--------------------------------------------------------------------------------



 



Exhibit 10(o)

      retiree group hospital, medical, and dental coverage until the dependent
no longer meets the definition of an eligible dependent as defined by the
insurance carrier’s policy. Upon loss of dependent eligibility, COBRA will be
offered in compliance with Federal COBRA guidelines administered on a
consecutive basis.     (B)   Upon eligibility for Medicare by either the Senior
Manager or spouse, the Senior Manager and spouse will be provided supplemental
hospital, medical, and prescription drug coverage to Medicare which would result
in the same coverage that is provided to the full-time active Senior Managers of
the company. This coverage, as well as group dental coverage, will continue for
the rest of the Senior Manager’s and spouse’s life or until the spouse divorces
said Senior Manager or remarries after the death of the Senior Manager. In the
event the spouse divorces or remarries after the death of the Senior Manager,
supplemental coverage will cease being paid by Raven and will be the
responsibility of the former spouse.         In the event that eligible
dependent child(ren) are eligible for Medicare, said dependent child(ren) will
be provided supplemental hospital and medical coverage to Medicare which would
result in the same coverage that is provided to the full-time active officers of
the company. This coverage, as well as group dental coverage, will continue for
the rest of the dependent’s life as long as the dependent meets disability
requirements.     (C)   In the event that a retired Senior Manager
marries/remarries, retiree benefits are only offered to spouses enrolled in
benefits at the time of the Senior Manager’s retirement.     (D)   Upon
retirement, supplemental health insurance benefits for the Senior Manager and
dependents will be provided annually for the rest of the Senior Manager’s life
at an amount of up to 3.5% of the highest total annual compensation (salary and
bonus) during the last five years of employment with the company.

 